DepartmSneef Homeland Seth WF I-TGW Document 1-2 Filed 09/0420 Peo 4 Cl Nase Oe.

U.S. Citizenship and Immigration Services

orm ice of Action

 

 

THIS NOTICE DOES NOT GRANT ANY IMMIGRATION STATUS OR BENEFIT.

 

 

 

 

 

NOTICE TYPE NOTICE DATE
Receipt May 07, 2020
CASE TYPE USCIS ALIEN NUMBER
I-290B, Notice of Appeal or Motion

RECEIPT NUMBER RECEIVED DATE PAGE
MSC2091117127 May 04, 2020 lof 1

 

 

DATE OF BIRTH

 

 

BAHEYA H. ELZAYAT

C/O MARTINS I. IMUDIA CENTER FOR US | IGRAD

PO BOX 152581 NY Sis
TAMPA, FL 33684

age eff tye dad ee DL AL edt td

NAME AND MALLING ADDRESS

PAYMENT INFORMATION:

Application/Petition Fee: $675.00

Biometrics Fee: $0.00
Total Amount Received: $675.00
Total Balance Due: $0.00

 

The above case has

Please verify your personal information listed above and immediately notify the USCIS Contact Center if there are any changes.

Please note that if a priority date is printed on this notice, the priority does not reflect earlier retained priority dates.

If you have questions, please visit the USCIS Contact Center at www.uscis.gov/contactcenter to connect with a live USCIS

been received by our office and is in process.

representative in English or Spanish.

If you have any questions or comments regarding this notice or the status of your case, please contact the USCIS Contact Center.

You will be notified separately about any other case you may have filed.

 

 

 

USCIS Office Address:

USCIS

National Benefits Center

P.O. Box 648003
Lee's Summit, MO

64002

USCIS Contact Center Number:

(800)375-5283
ATTORNEY COPY

IANA

I

 

 

 

If this is an interview or biometrics appointment notice, please see the back of this notice for important information. Form J-797C 04/01/19
